DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the specification of the disclosure in the preliminary amendment filed 1/17/2020 are acknowledged and accepted.
     The amendments to Claims 1-20 in the preliminary amendment filed 1/17/2020 are acknowledged and accepted.

Drawings
     The originally filed drawings were received on 1/17/2020.  These drawings are acceptable.

Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
     The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract, line 1- ‘The present invention relates to a’ should read ‘A’
Abstract, line 3- ‘comprises’ should read ‘includes’
Abstract, line 6- ‘comprises’ should read ‘includes’.  
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  Examples of such errors are set forth below.
     The disclosure is objected to because of the following informalities: 
Page 5, line 22- ‘view’ should read ‘few’
Page 7, line 29- ‘0,2 and 5’ should read ‘0.2 and 5’
Page 11, line 27- ‘0,2 and 5’ should read ‘0.2 and 5’
Page 20, line 31- ‘0,2 and 5’ should read ‘0.2 and 5’
Page 20, line 31- ‘fulfil’ should read ‘fulfill’.  
Appropriate correction is required.

Claim Objections
     Claims 5, 8-9, 15,18-19 are objected to because of the following informalities:  
Claim 5, line 3- ‘0, 2, and 5’ should read ‘0.2 and 5’
Claim 8 recites the limitation "the 3D printer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the edges" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
With respect to Claim 9, line 5, use of ‘and/or’ creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed combination.  For purposes of examination, ‘and/or’ has been interpreted in the alternative, i.e. ‘or’.
Claim 15, lines 3-4- ‘0, 2, and 5’ should read ‘0.2 and 5’
Claim 18 recites the limitation "the 3D printer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
With respect to Claim 19, line 5, use of ‘and/or’ creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed combination.  For purposes of examination, ‘and/or’ has been interpreted in the alternative, i.e. ‘or’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 11, 13, 16-20, as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (U.S. Patent Application Publication US 2018/0149796 A1).
     Xu et al. discloses an imaging system (See for example Abstract; Figures 1-6), comprising a substrate (See for example 306 in Figure 3; corresponding substrate in element 402c in Figure 4); and a 3D-structure positioned (See for example 302 in Figure 3; corresponding diffraction grating elements in elements 402b, 402a in Figure 4) on the substrate, wherein the 3D-structure comprises a stack of at least two diffractive optical elements (See for example 302 in Figure 3; corresponding diffraction grating elements in elements 402b, 402a in Figure 4) that have been printed using a 3D-printing technique in a single printing step (In the instant case, the limitation “that have been printed using a 3D-printing technique in a single printing step’ appears to be a process limitation that does not impart any recognizable distinguishing characteristic to the final product.
	     “Process limitations cannot impart patentability to product claim where product is not patentably distinguished over prior art.”  In re Dike, 157 USPQ 581 (CCPA 1968).

It is well-settled that the “[p]resence of process limitations in product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to that product.”  In re Stephens, 345 F.2d 1020 (CCPA 1965), 145 USPQ 565, citing Dilnot.  See also MPEP 2113.).  Xu et al. further discloses a supporting structure (See for example 404a, 404b in Figure 4) which is configured to support the at least two diffractive optical elements; the 3D-structure is formed by exposing a photoresist deposited on the substrate, wherein the exposing of the photoresist is performed on a voxel by a voxel basis by guiding an exposing beam on concentric circle tracks, wherein a starting point of the exposing beam on each concentric circle track is determined randomly (In the instant case, this limitation appears to be a process limitation that does not impart any recognizable distinguishing characteristic to the final product.
	     “Process limitations cannot impart patentability to product claim where product is not patentably distinguished over prior art.”  In re Dike, 157 USPQ 581 (CCPA 1968).

It is well-settled that the “[p]resence of process limitations in product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to that product.”  In re Stephens, 345 F.2d 1020 (CCPA 1965), 145 USPQ 565, citing Dilnot.  See also MPEP 2113.); the 3D-structure is formed by exposing a photoresist deposited on the substrate, wherein the exposing of the photoresist is performed such that writing tracks of subsequent writing layers of the photoresist are laterally shifted in an alternating manner by a predefined distance (In the instant case, this limitation appears to be a process limitation that does not impart any recognizable distinguishing characteristic to the final product.
	     “Process limitations cannot impart patentability to product claim where product is not patentably distinguished over prior art.”  In re Dike, 157 USPQ 581 (CCPA 1968).

It is well-settled that the “[p]resence of process limitations in product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to that product.”  In re Stephens, 345 F.2d 1020 (CCPA 1965), 145 USPQ 565, citing Dilnot.  See also MPEP 2113.); the at least two diffractive optical elements have edge structures (See for example edges of diffraction grating elements attached to elements 404a, 404b in elements 402b, 402a in Figure 4) that are formed by using an exposing dose of a 3D printer that differs from a standard exposing dose that is used for structures other than edges (In the instant case, this limitation appears to be a process limitation that does not impart any recognizable distinguishing characteristic to the final product.
	     “Process limitations cannot impart patentability to product claim where product is not patentably distinguished over prior art.”  In re Dike, 157 USPQ 581 (CCPA 1968).

It is well-settled that the “[p]resence of process limitations in product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to that product.”  In re Stephens, 345 F.2d 1020 (CCPA 1965), 145 USPQ 565, citing Dilnot.  See also MPEP 2113.); the at least two diffractive optical elements have edge structures (See for example edges of diffraction grating elements attached to elements 404a, 404b in elements 402b, 402a in Figure 4) that are formed in that an additional edge optimizing track is written on an upper boundary of desired edge structures, or a target track is omitted on a lower boundary of the desired edge structures (In the instant case, this limitation appears to be a process limitation that does not impart any recognizable distinguishing characteristic to the final product.
	     “Process limitations cannot impart patentability to product claim where product is not patentably distinguished over prior art.”  In re Dike, 157 USPQ 581 (CCPA 1968).

It is well-settled that the “[p]resence of process limitations in product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to that product.”  In re Stephens, 345 F.2d 1020 (CCPA 1965), 145 USPQ 565, citing Dilnot.  See also MPEP 2113.); and the at least two diffractive optical elements have edge structures with undercuts (See for example edges of diffraction grating elements attached to elements 404a, 404b in elements 402b, 402a in Figure 4).

Allowable Subject Matter
     Claims 1-4, 6-7, 10 are allowed.
     Claims 12, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     Claims 5, 8-9 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 215415975 U to Zhang et al.
U.S. Patent No. 10288775 to Keith et al.
U.S. Patent No. 11095813 to Thiele et al.
EP 3537216 A1 to Sanli et al.

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
5/26/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872